AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                                V.
                RAFAEL PONCE-PEREZ (1)
                                                                        Case Number: 3:17-CR-02080-JAH

                                                                     Nathan Feneis
                                                                     Defendant's Attorney
REGISTRATION NO.                 39622-298
• ·
THE DEFENDANT:
IZ!   admitted guilt to violation of allegation(s) No.      1

D
                                                           ------------ after denial of guilty.
      was found guilty in violation of allegation(s) No.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation


                                   nv 1, Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.
     •.
.4

          AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

          DEFENDANT:                   RAFAEL PONCE-PEREZ (1)                                                Judgment - Page 2 of 2
          CASE NUMBER:                 3:17-CR-02080-JAH

                                                             IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
             3 months consecutive to Sentence imposed in case 21CR0093-JAH




           •       Sentence imposed pursuant to Title 8 USC Section 1326(b).
           IZI     The court makes the following recommendations to the Bureau of Prisons:

                   Incarceration close to Northern California to facilitate family visits




           •       The defendant is remanded to the custody of the United States Marshal.

           •       The defendant shall surrender to the United States Marshal for this district:
                   •     at
                              - - - - - - - A.M.                         on
                   •     as notified by the United States Marshal.

                   The defendant shall surrender for service of sentence at the institution designated by the Bureau of
           •       Prisons:
                   •     on or before
                   •     as notified by the United States Marshal.
                   •     as notified by the Probation or Pretrial Services Office.

                                                                  RETURN
          I have executed this judgment as follows :

                   Defendant delivered on                                            to

          at
                 - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                           UNITED STATES MARSHAL



                                                By                   DEPUTY UNITED STATES MARSHAL




                                                                                                           3: l 7-CR-02080-JAH
